Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over
NYALAMADUGU et al. (U.S. Publication 2016/0343175) in view of LEE et al. (U.S. Publication 2018/0150704) & Miller et al. (U.S. Publication 2018/0065582)
As to claims 1, 7 & 12, NYALAMADUGU discloses a device comprising: at least one processor configured to: receive an image at a processor corresponding to an interior of a vehicle (110, Fig. 1, 3-5 & [0020-0023] discloses an image sensor installed on a vehicle and can collect optical images inside the vehicle that can be used to determine a number of occupants in the vehicle.); store the estimate of the number of occupants in the interior of the vehicle (See Memory [0053]); and cause a change in a behavior of the vehicle based on the estimate of the number of occupants in the interior of the vehicle (206, Fig. 2 & [0023-0024, 0026, 0032-0034, 0041] discloses microcontroller 120 can transmit the determined occupancy data (e.g. number of occupants, HOV compliance information (e.g. adequate # of occupants present to access restricted traffic lanes [0034]) to wireless transceiver 130))([0025] discloses microcontroller 120 can transmit the determined occupancy data (e.g., number of occupants, HOV compliance information) to wireless transceiver 130.  Wireless transceiver 130 can subsequently transmit at least a portion of the occupancy data to an ETC toll reader, such as a HOT lane reader as self-declaration. [0033] discloses controlling microcontroller 120 controls a wireless transceiver 130 to communicate with an ETC system based at least on the determined occupancy data (206, Fig. 2 & [0033]), camera is positioned within the interior of the vehicle ([0020-0021], a camera is positioned inside the vehicle), the behavior of the vehicle corresponds to at least one of the route HOV compliance information (e.g. adequate # of occupants present to access restricted traffic lanes), speed, or final destination.
NYALAMADUGU discloses estimating of the number of occupants in the interior of the vehicle.
NYALAMADUGU is silent to estimating of the number of occupants using a convolutional neural network to analyze the image.
However, Lee’s [0017] discloses estimating of the number of occupants using a convolutional neural network to analyze the image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify NYALAMADUGU’s disclosure to include the above limitations in order to incorporate an evolutionary model improving accuracy and precision of detection. 
NYALAMADUGU in view of Lee is silent to a camera (112, Fig. 1-2 & [0014-0015]) having a lens.
However, Miller discloses a camera having a lens.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify NYALAMADUGU in view of Lee’s disclosure to include the above limitations in order to vary image field of view. 
As to claim 3, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claim 1. In addition, NYALAMADUGU discloses wherein the image is captured by a camera. ([0020-0021], a camera is positioned inside the vehicle)
As to claims 4, 8 & 16, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claims 3, 7 & 12 respectively. In addition, NYALAMADUGU discloses wherein the camera is an infrared camera. ([0020-0021], the camera can be an infrared camera is positioned inside the vehicle)
As to claims 5, 9 & 17, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claims 3, 7 & 12 respectively. In addition, NYALAMADUGU discloses wherein the camera is an optical camera. ([0020-0021], the camera can be an infrared camera is positioned inside the vehicle)
Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over
NYALAMADUGU et al. (U.S. Publication 2016/0343175) in view of LEE et al. (U.S. Publication 2018/0150704) & Miller et al. (U.S. Publication 2018/0065582) as applied above further in view of ZHANG et al. (U.S. Publication 2016/0350649)
2 & 11, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claims 1 & 7 respectively but is silent to wherein the convolutional neural network comprises a convolutional layer with a filter, a pooling layer with a pooling region, and a feature map.
However, ZHANG’s [0065] discloses wherein the convolutional neural network comprises a convolutional layer with a filter, a pooling layer with a pooling region, and a feature map.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify NYALAMADUGU in view of Lee & Miller’s disclosure to include the above limitations in order to hierarchical learning in a neural network. 
Claims 6, 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over
NYALAMADUGU et al. (U.S. Publication 2016/0343175) in view of LEE et al. (U.S. Publication 2018/0150704) & Miller et al. (U.S. Publication 2018/0065582) as applied above further in view of Hoffmeier et al. (U.S. Publication 2012/0133738)
As to claims 6, 10 & 13, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claims 3, 7 & 12 respectively but is silent to wherein the processor is further configured to delete the image after determining the estimate of the number of occupants in the interior of the vehicle.
However, Hoffmeier [0026] discloses wherein the processor is further configured to delete the image after determining the estimate of the number of occupants in the interior of the vehicle.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify NYALAMADUGU in view of Lee & Miller’s disclosure to include the above limitations in order to maintain proper memory usage levels. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NYALAMADUGU et al. (U.S. Publication 2016/0343175) in view of LEE et al. (U.S. Publication 2018/0150704) & Miller et al. (U.S. Publication 2018/0065582) as applied above further in view of Cialini et al. (U.S. Publication 2011/0087825)
As to claim 14, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claim 12 but is silent to wherein the storage device comprises a flash drive which is connected to the processor via a USB port.
However, Cialini Abstract, [0004-0005, 0010-0016] discloses wherein the storage device comprises a flash drive which is connected to the processor via a USB port.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify NYALAMADUGU in view of Lee & Miller’s disclosure to include the above limitations in order to facilitate data portability. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NYALAMADUGU et al. (U.S. Publication 2016/0343175) in view of LEE et al. (U.S. Publication 2018/0150704) & Miller et al. (U.S. Publication 2018/0065582) as applied above further in view of Ricci (U.S. Publication 2013/0138714)
As to claim 15, NYALAMADUGU in view of Lee & Miller discloses everything as disclosed in claim 12 but is silent to wherein the storage device comprises a cloud-based storage system.
However, Ricci [0076-0077] discloses wherein the storage device comprises a cloud-based storage system.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify NYALAMADUGU in view of Lee & Miller’s disclosure to include the above limitations in order to gain access to further computing capabilities [0076]. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661